On June 21, 1993 the defendant was sentenced to twenty (20) years for Count I: Aggravated Kidnapping, a Felony, and to 20 years for Count II: Sexual Intercourse Without Consent to be served at Montana State Prison. The sentences are to be served consecutively. Credit is given for 352 days time served. For purposes of parole eligibility the defendant is designated a dangerous offender.
On October 13, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to request a continuance until he had time to secure counsel.
After careful consideration, it is the unanimous decision of the Sentence Review Division that a continuance is granted. The hearing will be scheduled for the next Sentence Review date and there will be no further delays after that time.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.